ARMED SERVICES BOARD OF CONTRACT APPEALS

  Appeal of -                                     )
                                                  )
  Spectrum-CBS Joint Venture, LLC                 ) ASBCA No. 62560
                                                  )
  Under Contract No. N40080-16-D-0309             )

  APPEARANCE FOR THE APPELLANT:                       Eden Brown Gaines, Esq.
                                                       Brown Gaines, LLC
                                                       Washington, DC

  APPEARANCES FOR THE GOVERNMENT:                     Craig D. Jensen, Esq.
                                                       Navy Chief Trial Attorney
                                                      Jerry Kim, Esq.
                                                       Trial Attorney

                                 ORDER OF DISMISSAL

         The dispute has been settled. The appeal is dismissed with prejudice.

         Dated: February 9, 2022



                                                KENNETH D. WOODROW
                                                Administrative Judge
                                                Armed Services Board
                                                of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 62560, Appeal of Spectrum-CBS
Joint Venture, LLC, rendered in conformance with the Board’s Charter.

       Dated: February 9, 2022


                                                PAULLA K. GATES-LEWIS
                                                Recorder, Armed Services
                                                Board of Contract Appeals